Per Curiam.
The defendant was indicted for the crime of grand larceny and found guilty of petit larceny. On this appeal from an order denying a motion for a new trial, the appellant contends' that the evidence given by certain accomplices was insufficiently corroborated, and that the error in receiving certain" incompetent evi*535dence was not cured by the fact that it was subsequently stricken out and the jury instructed to wholly disregard the same. The corroborating evidence was sufficient, and, tested by the rule stated in State v. Towers, 106 Minn. 105, 118 N. W. 361, the error in receiving the incompetent evidence was, under all the circumstances, without prejudice.
Order affirmed.